                        Case 6:18-cv-00035-JRH-BWC Document 59 Filed 09/15/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                   Southern District of Georgia
                  DOREK ROBERSON,

                                      Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        CV 618-035

                  SANDI WEST, et al.,

                                        Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated September 15, 2020, the Report and Recommendation of the

                    Magistrate Judge is ADOPTED as the Court's opinion; therefore, Defendants' Motion to Dismiss is

                    GRANTED and Plaintiff's Complaint is DISMISSED without prejudice based on his failure to

                    exhaust administrative remedies. Furthermore, Plaintiff is DENIED in forma pauperis status on

                    appeal. This case stands CLOSED.




           09/15/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy
                                                                                     eputy Clerk
GAS Rev 10/2020
